Citation Nr: 0938593	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service-connected posttraumatic stress disorder (PTSD) from 
April 7, 2006 to May 4, 2008.  

2.  Entitlement to a rating in excess of 70 percent for the 
service-connected PTSD from May 5, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to May 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that increased the Veteran's service-connected PTSD from 30 
percent to 50 percent, effective from April, 7, 2006, the 
date of a mental health assessment, which was provided within 
one year of the date of the Veteran's May 2006 claim for 
increase.  The Veteran disagreed with the 50 percent rating, 
asserting that a 70 percent rating was warranted for the 
service-connected PTSD.  

During the course of the appeal, the RO issued a rating 
decision in November 2008 that further increased the PTSD 
rating to 70 percent, effective from May 5, 2008.  As the 
award is not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Moreover, the Board must consider whether there are distinct 
time periods during the entire appeal period where the 
veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  Since April 7, 2006, the Veteran's service-connected PTSD 
has been shown to be productive of a level of impairment that 
more nearly approximates that of occupational and social 
impairment with deficiencies in most areas such as judgment, 
thinking and mood, due to such symptoms as:  suicidal 
ideation, confusion, panic and anxiety attacks, frequent 
nightmares and flashbacks, avoidance, near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence) and the inability to establish and maintain 
effective work and social relationships.  

2.  At no time has the service-connected PTSD been shown to 
produce total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 70 percent 
rating, but not higher, for the service-connected PTSD have 
been met from April 7, 2006 to May 5, 2008.  38 U.S.C.A. §§ 
1155, 5107(b), 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code 
9411 (2009).  

2.  The schedular criteria for the assignment of a rating in 
excess of 70 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130 
including Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated June 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

Additional notices were sent after the initial adjudication 
which provided the appellant with the relevant rating 
criteria, and notice of how VA assigns disability ratings and 
effective dates.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The Veteran seeks a rating in excess of 50 percent for the 
service-connected PTSD prior to May 5, 2008, and a rating in 
excess of 70 percent thereafter.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Service connection for PTSD had been in effect since June 
1991 with a 30 percent rating initially assigned.
 
In May 2006, the Veteran filed a claim for an increased 
rating for the service-connected PTSD.  In conjunction with 
his claim, VA records were obtained and associated with the 
claims file.  

Among these records is an April 2006 VA outpatient mental 
health PTSD assessment noting that the Veteran continued to 
experience recurring distressing dreams during which he awoke 
sweating.  The Veteran experienced flashbacks that could be 
triggered by helicopter noises and the smell of diesel or jet 
fuel.  The Veteran reported intense anger, anxiety and 
sadness, sometimes to the point of crying.  He described 
symptoms of panic attacks when his heart raced, palms 
sweated, and he breathed rapidly.  The Veteran reported 
avoidance of stimuli associated with the trauma and numbing 
of general responsiveness.  The Veteran had no friends, gave 
up hunting for many years, gave up social events, and 
continued to avoid crowds.  The Veteran reported marked 
feelings of detachment and estrangement from others.  He 
reported a restricted range of affect, increased arousal, a 
sense of foreshortened future, insomnia, severe irritability, 
and outbursts of anger.  The Veteran also reported 
hypervigilant behavior, and noted that he had lost numerous 
jobs due to his myriad of PTSD symptoms.  The clinical 
psychologist believed the Veteran was unemployable due to the 
PTSD symptoms and indicated a GAF score of 40.  

In conjunction with the claim for increase, the Veteran was 
examined by VA in May 2007.  The examiner reviewed the claims 
file, administered selected scales of the Wechsler Adult 
Intelligence Scale II, and the MMPI-2.  A clinical interview 
was conducted, as well as a mental status examination.  The 
examiner noted the Veteran's report of no social activity and 
having no friends.  However, unlike the April 2006 mental 
health assessment summarized above, the VA examiner in May 
2007 indicated that the Veteran was able to engage in a 
normal range and variety of activities of daily living 
without interruption of his typical daily routine.  For 
example, the Veteran enjoyed horseback riding as a leisure 
activity and indicated that he may have missed work 10 to 12 
days per year due to his PTSD symptoms.  

With regard to employment, the Veteran reported that his last 
full-time employment was in June of 2000 when he was a 
warehouse supervisor.  He indicated that he was terminated 
from that job because he did not do his job in a timely 
manner.  He explained that he worked for a medical supply 
warehouse and did not know that the warehouse also supplied 
cadaverous body parts.  These parts spoiled because his work 
was not timely, and this was the reason he was fired.  The 
Veteran also indicated that he had a good marriage and a good 
relationship with his children.  Additionally, the examiner 
noted that the Veteran's thought processes were logical, 
coherent and relevant, despite the fact that the Veteran 
continued to insist that he was upset about his previous 
examinations and his ongoing disability claim.  Moreover, the 
Veteran was noted to be an attractive, articulate, verbal, 
and cooperative individual who exhibited good social skills.  
The Veteran seemed intelligent and speech was well 
understood.  The Veteran was well-oriented to time, place, 
person and situation; however, affect was flat and blunted.  
The Veteran appeared depressed.  Reasoning was good, as was 
his fund of information.  There was no psychomotor slowing or 
agitation.  Verbal comprehension was good.  His concentration 
was excellent, as measured by digits forward and backward.  
He complained of poor short-term memory and his sensorium was 
cloudy.  The Veteran appeared to become disorganized during 
the course of the interview but the notion of thought 
disorganization was incompatible with his high level of 
intelligence as well as concentration and immediate memory.  
The examiner noted the Veteran's complaints of panic attacks, 
anxiety, depression, insomnia, appetite disturbance, crying 
spells, anhedonia and nightmares, as well as his obsession 
with checking the locks of his home.  The Veteran also 
reported anger control problems.  The examiner indicated that 
the Veteran appeared to be anxious and frantic and apparently 
preoccupied, although his concentration and immediate memory 
score showed that his actual intellectual functioning was 
excellent.  The examiner opined that the Veteran was not 
unemployable due to his overall mental condition; however, he 
did opine that the Veteran's PTSD was worse than the current 
rating reflected.  The examiner noted that the Veteran 
persistently re-experienced his trauma from Vietnam, which 
was compounded by the fact that he now had a Vietnamese 
daughter-in-law and grandchildren.  Nightmare frequency was 2 
to 3 times per week.  Thoughts of Vietnam were constant, and 
the Veteran had persistent avoidance symptoms, including 
diminished social interest as well as a foreshortening of his 
future.  The Diagnosis included PTSD with a GAF of 50, as 
well as a mood disorder.  The examiner concluded that the 
Veteran also had a borderline personality disorder, which was 
indicative of an unstable personality.  The examiner further 
indicated that these types of people tended to become 
extremely agitated and depressed and could be prone to 
suicidal ideation.  The Veteran in this case was highly 
intelligent, and could have been having some intense anxiety 
which could have led to him becoming highly disorganized.  

Subsequent to the May 2007 VA examination, the RO issued a 
rating decision in May 2007 that increased the 30 percent 
rating to 50 percent for the service-connected PTSD, 
effective from April 2006.  Although the Veteran's increased 
rating claim was not received at the RO until May 2006, the 
RO assigned the April 2006 date as the effective date for the 
increase to 50 percent because that was the first date within 
a year prior to the date of the claim for increase on which 
an increase in disability was factually ascertainable.  

Notwithstanding the increase to 50 percent, the Veteran 
disagreed with the May 2007 rating decision, and asserted 
that a 70 percent disability rating was warranted for the 
service-connected PTSD.  

Outpatient VA mental health records from September 2007 show 
that the Veteran began to seek additional treatment for his 
PTSD because of worsening symptoms.  The Veteran presented as 
anxious, agitated, and mildly tearful.

Outpatient VA mental health records from December 2007 
indicate that the Veteran presented with a new symptom of 
panic disorder.  He had recently been waking in the middle of 
the night short of breath, heart pounding, and sweating all 
over.

A February 2008 outpatient mental health note reveals that 
the Veteran had lost his job and had filed for bankruptcy.  
He was under additional stress financially.  He appeared 
depressed and anxious.

Outpatient VA mental health records from May and July 2008 
show continued treatment for severe PTSD.  A July 2008 note 
shows ongoing difficulty with nightmares, anxiety attacks, 
depression, intermittent chronic  suicidal ideations and 
increased worries about his house being broken into and his 
wife murdered.  He avoided war movies.  Medication doses were 
increased.  

During the course of the appeal, the RO issued a rating 
decision in May 2007 that increased the 50 percent rating to 
70 percent for the service-connected PTSD, effective from May 
5, 2008.  As it is appropriate to consider whether separate 
ratings should be assigned for separate periods of time based 
on the facts found, a practice known as "staged" ratings, the 
Board must consider the entire appeal period, including the 
period prior to the assignment of the 70 percent rating.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Between April 7, 2006 and May 5, 2008, the Veteran's PTSD was 
assigned a 50 percent rating under Diagnostic Code 9411 which 
governs ratings for PTSD, based on the regulations set forth 
in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula 
for Mental Disorders.

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

As of May 5, 2008, the Veteran's PTSD has been assigned the 
next higher 70 percent rating under Diagnostic Code 9411.  A 
70 percent evaluation is warranted for a mental disorder 
where the veteran exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].  A GAF score of 41-50 denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).  

At first glance, the April 2006 mental health assessment and 
the May 2007 VA examination report appear to describe very 
different mental states.  The April 2006 assessment indicates 
a more severe overall disability picture than the May 2007 
examination report, while the other VA outpatient mental 
health records appear to paint an overall disability picture 
somewhere in between.  

For example, the April 2006 assessment indicates that the 
Veteran is unable to have loving feelings, and there is no 
mention of whether the Veteran engages in any activities 
outside the home.  In contrast, the May 2007 examination 
report indicated that the Veteran was employable, did not 
miss much time from work due to his PTSD symptoms, and was 
able to maintain a relationship with his wife and engage in 
activities such as horseback riding.  

The other VA outpatient records noted that the Veteran's PTSD 
symptoms ranged from moderate to severe, and revealed that he 
was trying medications to control his symptoms.  

In sum, although the Veteran has had periods when his PTSD 
symptoms were worse than at other times during the appeal 
period, the symptomatology has remained fairly consistent 
since the date of the April 2006 mental health assessment.  
Since that time, all of the medical records show heightened 
anxiety, hypervigilance, chronic suicidal ideation, panic 
attacks, flashbacks, avoidance, intense nightmares, sleep 
disturbance, and definite impairment in social and 
occupational functioning.  Overall, the symptoms since the 
April 2006 assessment more nearly approximate the criteria 
for the assignment of a 70 percent rating.  

Despite being consistently well-groomed, oriented in all 
spheres, and displaying good hygiene on examination, the 
Veteran's emotional instability is severe, as reflected in 
the level of depression, isolation, anxiety, irritability, 
frequency of nightmares, and lack of interest in almost 
everything.  The Veteran's prominent symptoms include severe 
anxiety, depression, impaired impulse control, chronic (near-
continuous) panic, paranoia, reclusiveness, anger, and 
insomnia with nightmares.  

As noted in various medical records and lay statements in the 
claims file, the Veteran also had significantly difficulty 
maintaining gainful employment.  

Although mindful of the effect on the Veteran's employment, 
the objective findings on examination do not support the 
assignment of a 100 percent rating.  For example, the Veteran 
has consistently been able to act appropriately at all 
examinations, engage in activities of daily living and remain 
well-groomed.  The Veteran has always been able to provide 
meaningful and coherent statements to examiners and to the RO 
regarding his disabilities.  Although he prefers to remain 
isolated, and shows ongoing severe anger and anxiety, he 
nevertheless is able to leave the home, communicate with 
physicians, and the like.  Moreover, the evidence of record 
has never shown gross impairment in thought processes, 
persistent delusions or hallucinations, an inability to 
perform activities of daily living, or disorientation.  The 
examiner in May 2007 specifically indicated that the testing 
performed in conjunction with the examination indicated that 
the Veteran had an extremely high level of intelligence.  
Furthermore, there does not appear to be a period since the 
effective date of service connection during which the Veteran 
sought in-patient treatment for his PTSD.  Although the April 
2006 clinical psychologist opined that the Veteran was 
unemployable due to the service-connected PTSD, there is no 
indication that this treatment provider reviewed the 
Veteran's claims file or had access to any other records or 
testing results as a basis for making that determination.  In 
contrast, the VA examiner in May 2007 reviewed the Veteran's 
claims file, had access to the other VA medical records, and 
performed intelligence and personality testing, as well as a 
mental status examination and clinical interview.  This 
examiner's finding of employability is therefore more 
probative because it is based on a more complete disability 
picture.  

That notwithstanding, the overall level of severity of the 
Veteran's PTSD has more nearly approximated the criteria for 
the assignment of a 70 percent rating since the April 2006 
mental health assessment, exhibiting occupational and social 
impairment with deficiencies in most areas, such as family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  

Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The Veteran is not disoriented 
to time or place.  Finally, the Veteran has no trouble 
recalling names of close relatives, occupation or his own 
name.  

Given the facts in this case, the criteria for the assignment 
of a 70 percent rating, but not higher, have been met in 
accordance with the provisions of Diagnostic Code 9411, since 
the April 7, 2006 VA mental health assessment; the overall 
totality of the evidence of record does not establish that 
the service-connected disability has been 100 percent 
disabling at any time during the appeal period.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
The regular scheduler standards contemplate the 
symptomatology shown in this case.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An increased rating to 70 percent for the service-connected 
PTSD from April 7, 2006 to May 5, 2008 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An increased rating in excess of 70 percent for the service-
connected PTSD is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


